Citation Nr: 1547463	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a fracture, left tibia and fibula.

2.  Entitlement to an effective date earlier than November 26, 2012, for the award of service connection for a chronic left knee strain.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to January 1982.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from April 2010 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and in Lincoln, Nebraska respectively.  Original jurisdiction is currently with the RO in Oakland, California. 

In this case, VA awarded the Veteran service connection for a fracture of the left tibia and fibula, and for multiple fractures of the left foot with scars in a May 1983 rating decision; 20 percent and noncompensable (0 percent) disability ratings were respectively assigned.  Since May 1983, VA has increased both disability ratings to 30 percent.  

In December 2009, the Veteran requested reevaluation of his service-connected foot and leg disabilities.  In the above-referenced April 2010 rating decision, the RO continued the Veteran's 30 percent ratings.  The Veteran filed a timely notice of disagreement with this determination, and after the RO issued a March 2014 Statement of the Case (SOC), the Veteran filed a timely substantive appeal (VA Form 9).  On his VA Form 9, the Veteran specifically indicated that he read the SOC, but only wished to appeal the denial of his increased rating claim for his left tibia and fibula fracture.  As such, the Veteran's increased rating claim for multiple fractures of the left foot with scars is not in appellate status, and will be discussed no further.

During the course of the appeal, the Veteran has raised a claim for a total disability rating based on individual unemployability (TDIU).  He filed an application for TDIU in August 2013, specifically indicating that multiple issues with his left leg prevent employment.  See the Veteran's August 2013 VA Form 21-8940.  The Court of Appeals for Veterans Claims (the Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the question of whether an increased rating may be warranted based on entitlement to TDIU is part of the Veteran's increased rating claim for his fracture of the left tibia and fibula, and must be considered herein.

The Board adds that the RO awarded the Veteran service connection for a chronic left knee strain in the above referenced August 2013 rating decision.  The RO awarded a 10 percent rating for limitation of flexion with pain, and a separate noncompensable (0 percent) rating for limitation of extension, both effective November 26, 2012.  In an August 27, 2013 statement, the Veteran specifically argued that the effective date of his chronic left knee strain award was inaccurate, requesting that the RO review the record and find that he filed his claim for service connection in January 2012.  The Veteran has clearly disagreed with the RO's decision to assign an effective date of November 26, 2012 for the award of service connection for his chronic left knee strain.  To date, the RO has not issued an SOC addressing the matter.  

The Veteran's TDIU and earlier effective date claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected fracture of the right and left tibia have not manifested in nonunion of the tibia or fibula.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for fracture of the left tibia and fibula are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 

Concerning VA's duty to notify, the record reflects that VA provided the Veteran with the notice required under the VCAA with respect to his claim for a higher disability rating for fracture of the left tibia and fibula in a letter dated in February 2010.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, post-service VA treatment records, and his own lay statements of argument.  The Board recognizes the Veteran's statements on his April 2014 VA Form 9 indicating that VA has been unable to secure a particular record from 1982 documenting the fact that the Veteran was issued a custom boot and brace for his left leg at that time.  While this may be the case, the Board in no way calls into question the Veteran's competent and credible assertions that such a device was in fact issued at the time.  Indeed, current VA treatment records indicate that he still uses a boot and brace to accommodate the fact that his left leg is shorter than his right.  As such, additional development in an attempt to obtain such records would serve no useful purpose.

The Veteran has identified no other outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence.

The Veteran was afforded VA examinations of his feet, ankles and knees in February 2010 and January 2013.  The Board observes that the findings contained within the corresponding examination reports are adequate for adjudicatory purposes.  It is clear that these examiners were aware of the Veteran's pertinent medical history, and rendered appropriate findings consistent with the other evidence of record.  The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's tibia and fibula increased rating claim has been consistent with said provisions.  Accordingly, the Board will address the issue below.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

As noted in the Introduction above, the RO awarded the Veteran service connection for fracture of the tibia and fibula in a May 1983 rating decision, and assigned an initial 20 percent disability rating.  In May 2002, the RO increased this rating to 30 percent, effective June 19, 2001.  The Veteran now seeks an increased rating greater than 30 percent for his fractured tibia and fibula, based on his claim for increase received by VA in December 2009.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue (as in this case), it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  As discussed in the analysis below, the severity of the Veteran's tibia and fibula fracture residuals has not significantly changed and a uniform evaluation is warranted for the period of the appeal.

The RO has evaluated the Veteran's left tibia and fibula fracture residuals as 30 percent disabling, under 38 C.F.R. § 4.71a, DC 5262 (impairment of the tibia and fibula).  Under DC 5262, a 30 percent rating is assigned where disability manifests in malunion of the tibia or fibula with marked knee or ankle disability.  A 40 percent rating is assigned where disability manifests in nonunion of the tibia and fibula, with loose motion, requiring a brace.

Although the Veteran's residuals of a broken tibia and fibula clearly manifest in marked ankle disability (characterized by pain, weakness, stiffness, limitation of motion, leg shortening), and although he uses a boot and brace for his left leg to make up the length difference, he at no time has exhibited nonunion of the tibia or fibula.  Indeed, x-rays taken just two years after his accident specifically indicate that his tibia and fibula fractures healed with slight bowing at the fracture sites in the tibia.  See the Veteran's July 9, 1982 radiographic report.  At no point since his fractures healed has the Veteran rebroken his tibia or fibula, resulting in nonunion with loose motion of the bones.  As such, a 40 percent rating is not available under Diagnostic code 5262.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  To the extent that limitation of motion is considered in determining the level of ankle disability present (currently 30 percent for marked ankle disability) under Diagnostic Code 5262, there is no indication that any additional functional loss caused by his fracture residuals results in equivalent disability as contemplated by a 40 percent rating for nonunion of his tibia and fibula resulting in loose motion, and requiring a brace to support the nonunion.  

The Board adds that a separate rating for limitation of motion of the left ankle would amount to improper pyramiding, as the Veteran's overall ankle disability (to include limitation of motion) is already contemplated in the currently assigned 30 percent rating.  The Board has considered alternatively rating the Veteran's fracture residuals under DC 5271 for limitation of motion of the left ankle, but such would not avail the Veteran, as the maximum rating under that DC is only 20 percent.  The Veteran's ankle is not ankylosed, and therefore an alternative rating under DC 5270 is also not available.  

The RO has already separately awarded the Veteran service connection for left knee impairment-specifically for both left knee limitation of flexion and extension-as secondary to his left tibia and fibula fractures, and the Veteran has not disagreed with the initially assigned respective ratings.  See the RO's August 2013 rating decision.  

The Veteran's most recent knee and lower leg examination in January 2013 indicated that the Veteran's left knee was not ankylosed, had no cartilage problems, has not required knee cartilage removal, does not manifest in subluxation or lateral instability, and genu recurvatum is not present.  Thus additional separate ratings, pertaining to knee impairment due to the Veteran's tibia and fibula fracture under DC's 5256, 5257, 5258, 5259 or 5263 are also not available. 

Similarly, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or treatment via astragalectomy is not shown by the record.  Separate ratings are therefore also unavailable under Diagnostic Codes 5272, 5273 and 5274.

Based on the analysis above, the Board finds that a schedular rating in excess of 30 percent for fracture of the left tibia and fibula is not warranted at any time pertinent to this appeal.  For the reasons discussed below, the Board finds that at no point has the left tibia and fibula fracture been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service to determine whether an extraschedular rating is warranted. 

In this case, the discussion above reflects that the symptomatology associated with the Veteran's service-connected fracture of his tibia and fibula-i.e. pain, limitation of motion, weakness, stiffness, leg shortening-is fully contemplated by the applicable rating criteria, which require an assessment of ankle disability as a whole.  In this case, the Veteran's disability manifests in malunion of the tibia and fibula with marked ankle disability.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestation shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  Referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities-namely, fractures of the left foot with scars, tinnitus, left ear hearing loss and chronic left knee strains with limitation of flexion and extension-in concluding that referral for consideration of an extraschedular rating is not warranted. 

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's fracture of the left tibia and fibula, as his symptoms have been shown to be primarily the same throughout the appeal period.  In this regard, the Board finds that a rating greater than 30 percent is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for fracture of the left tibia and fibula is denied.




REMAND

TDIU

As noted above, the Veteran has claimed entitlement to TDIU as a result of his service-connected left lower leg disabilities.  As such, is considered part of his increased rating claim for his left tibia and fibula fracture.  

The Board notes that the Veteran does not currently meet the schedular criteria for a TDIU award, as outlined in 38 C.F.R. § 4.16(a).  Even if one were to combine ratings for service-connected disabilities of common etiology (i.e. the 30 percent rating for his left tibia and fibula fracture and his 30 percent rating for his left foot fractures with scars), the Veteran still does not have a combined overall rating of at least 70 percent.  As such, eligibility for a schedular TDIU award is unavailable at this time.

Significantly however, under 38 C.F.R. § 4.16(b), VA should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  A January 2013 VA examiner specifically determined upon assessment of the Veteran's left knee and lower leg disabilities that the Veteran formerly was employed as a Harley Davidson consultant, but is "unable to work at this time due to pain and limited mobility related to his left knee and left tib/fib fracture."  See the January 2013 VA examiner's report at 7.  There is no more recent evidence of record suggesting to the contrary.  As such, on remand, the Veteran's TDIU claim should be referred to the Director of Compensation Service for extraschedular consideration.

Manlincon concerns

As noted in the Introduction above, the RO awarded the Veteran service connection for a chronic left knee strain in an August 2013 rating decision.  The RO awarded a 10 percent rating for limitation of flexion with pain, and a separate noncompensable (0 percent) rating for limitation of extension, both effective November 26, 2012.  In an August 27, 2013 statement, the Veteran disagreed with the assigned effective dates for each award.  To date, the RO has not issued an SOC addressing the matter.  In these circumstances, where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim for issuance of a SOC. 38 C.F.R. § 19.9(c) (2015); see Manlincon v. West, 12 Vet. App. 238 (1999)

Accordingly, the case is REMANDED for the following action:

1.  Submit the claim of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation Service.

2.  Issue an SOC addressing the Veteran's claim for an effective date earlier than November 26, 2012, for the award of service connection for a chronic left knee strain. The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, return this issue to the Board only if an adequate and timely substantive appeal is filed.

3.  Undertake any appropriate development and readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


